Citation Nr: 1146749	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  10-21 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran & J.S.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1966 to October 1970 and September 1971 to November 1987.  This matter is before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran currently resides in Arkansas, so the matter is now in the jurisdiction of the RO in North Little Rock, Arkansas.   

In February 2011, the Veteran appeared for a hearing before the undersigned Acting Veterans Law Judge.  A transcript is associated with the claims file.

The issues of entitlement to service connection for erectile dysfunction as secondary to diabetes, entitlement to service connection for peripheral neuropathy as secondary to diabetes, and entitlement to an increased rating for posttraumatic stress disorder (PTSD) with major depressive disorder have been raised by the record, as evidenced by statements made at the February 2011 hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran is seeking entitlement to TDIU.  He asserts that he retired from his employment as a deputy sheriff because he could no longer work due to his service-connected disabilities.  He noted that he had completed enough time at work to be able to say he was retiring because of his longevity of service.  See February 2011 BVA Hearing Tr. at 2-3.
VA will grant a total evaluation for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, at least one disability shall be rated at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  The law provides that TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  

The Veteran is currently service-connected for migraine headaches, bilateral pes planus, PTSD with major depressive disorder, diabetes mellitus type 2, left knee injury residuals, bilateral hearing loss, tinnitus, and post-operative residuals of a perirectal abscess.  The Veteran has one disability ratable at 50 percent (migraine headaches) and a combined rating of 90 percent.  See January 2010 Rating Decision.  The Veteran therefore meets the percentage requirements to qualify for TDIU.  What remains to be determined is whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  

The severity of the Veteran's PTSD with major depressive disorder was most recently assessed in January 2010.  He was most recently examined for bilateral hearing loss and migraine headaches in February 2009 and for left knee injury residuals in June 2007.  These examination reports do not contain opinions regarding the effect of these disabilities on the Veteran's employability.  The United States Court of Appeals for Veterans Claims (Court) has held that in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the appellant's service-connected disabilities have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  As the record does not contain such an opinion, the Board finds a remand for this development is warranted.
Additionally, the record reflects the Veteran receives ongoing VA treatment.  The most recent VA treatment records that have been associated with the claims file are from January 2010.  All updated VA treatment records should be obtained and associated with the claims file.

During his testimony at the February 2011 hearing, the Veteran contended that his PTSD was the main disability that caused him to be unemployable.  In the Introduction of this decision, the Board has referred a claim of entitlement to an increased rating for PTSD with major depressive disorder.  As any determination made in that claim may affect a determination in the claim seeking entitlement to TDIU, the Board finds that the claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Therefore, the increased rating claim should be adjudicated prior to consideration of the TDIU claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Adjudicate the claim for entitlement to an increased rating for PTSD with major depressive disorder.

2.  Obtain and associate with the claims file all updated VA treatment records from January 2010 to the present.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

3.  Arrange for the Veteran to undergo the appropriate VA examinations to determine eligibility for TDIU.  

The claims file shall be made available to and reviewed by the examiner, and the examiner shall note such review in a legible examination report.  

All studies deemed necessary by the examiner must be performed, and all findings reported in detail.  

The examiner shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected disabilities (migraine headaches, bilateral pes planus, PTSD with major depressive disorder, diabetes mellitus type 2, left knee injury residuals, bilateral hearing loss, tinnitus, and post-operative residuals of a perirectal abscess), either alone or in the aggregate, render him unable to secure and follow a substantially gainful occupation.  The examiner should give consideration to the Veteran's level of education, special training, and previous work experience, but should not consider his age or the impairment caused by his nonservice-connected disabilities.

A complete rationale for all opinions expressed must be provided in the examination report.  

4.  After all of the above actions have been completed and the Veteran and his representative have been given adequate time to respond, readjudicate the claim.  

If the claim remains denied, issue to the Veteran and his representative a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


